Citation Nr: 1817018	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  12-25 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for low back strain with degenerative joint disease.

2.  Entitlement to an initial evaluation in excess of 20 percent for right lower extremity radiculopathy associated with the lumbar spine disability for the period from April 30, 2012 to June 1, 2017 and in excess of 40 percent from June 2, 2017 and thereafter.

3.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity radiculopathy associated with the lumbar spine disability for the period from September 13, 2011 to July 4, 2012; in excess of 20 percent from July 5, 2012 to June 1, 2017; and in excess of 40 percent from June 2, 2017 and thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Trotter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to February 1984.

This matter comes before the Board of Veteran's Appeals (Board) from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which granted service connection for the Veteran's low back strain with degenerative joint disease and assigned a 20 percent disability rating.

The March 2012 rating decision granted service connection for low back strain with degenerative joint disease and assigned a 20 percent evaluation, effective September 13, 2011.  The rating also granted service connection for left lower extremity radiculopathy associated with the low back disability and assigned a 10 percent evaluation, also effective September 13, 2011.  In a July 2012 rating decision, that disability rating was increased to 20 percent, effective July 5, 2012.  A separate 20 percent evaluation was also awarded for right lower extremity radiculopathy associated with the Veteran's service connected low back disability, effective April 30, 2012.  An August 2017 rating decision awarded the Veteran a 40 percent disability evaluation for both the right lower extremity and the left lower extremity radiculopathy, effective June 2, 2017.

In December 2014, the Board remanded the case to afford the Veteran a supplemental statement of the case.  In February 2015, the Veteran confirmed that he had received a supplemental statement of the case and, as such, the Board finds that the directives in the December 2014 remand were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In April 2017, the Board remanded the issues for further development and the case has been returned for appellate consideration.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran received a VA examination in June 2017, which complied with much of the Correia directives regarding pain and range of motion, as set forth in the April 2017 remand.  See Correia v. McDonald, 28 Vet. App. 158 (2016); Barr v. Nicholson, 21 Vet. App. 303, 3011 (2007).  While the Board notes that the VA examiner stated that passive range of motion was not clinically indicated in the Veteran's examination, generally, active range of motion testing produces more restrictive results than passive range of motion testing, in that passive range of motion testing requires the physician to force the joint through its motions.  Therefore, there is no prejudice to the Veteran in relying on the VA examination that involved active range of motion testing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.  Under these circumstances, the Board concludes that the June 2017 VA examination substantially complied with the April 2017 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board notes that the Veteran was granted a total disability rating based upon individual employability (TDIU) due to service-connected disabilities, effective May 25, 2016 in an August 2017 rating decision.  The Veteran has not disagreed with this decision or the effective date.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran demonstrated range of motion of the thoracolumbar spine in excess of 30 degrees and at no time during the period on appeal did the Veteran demonstrate favorable ankylosis of the thoracolumbar spine.

2.  For the time period from April 30, 2012 through June 1, 2017, the Veteran demonstrated no more than moderate radicular symptoms of the sciatic nerve of the right lower extremity. 

3.  For the time period from June 2, 2017 and thereafter, the Veteran did not demonstrate severe radicular symptoms of the sciatic nerve, with marked muscular atrophy, in the right lower extremity.

4.  For the time period from September 13, 2011 to July 4, 2012, the Veteran demonstrated no more than mild radicular symptoms of the sciatic nerve of the left lower extremity.

5.  For the time period from July 5, 2012 to June 1, 2017, the Veteran demonstrated no more than moderate radicular symptoms of the sciatic nerve of the left lower extremity.

6.  For the time period from June 2, 2017 and thereafter, the Veteran did not demonstrate severe radicular symptoms of the sciatic nerve, with marked muscular atrophy, in the left lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 percent for low back strain with degenerative joint disease are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).

2.  The criteria for an initial disability rating for right lower extremity radiculopathy associated with the lumbar spine disability in excess of 20 percent for the period from April 30, 2012 until June 1, 2017 and in excess of 40 percent from June 2, 2017 and thereafter are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2017).

3.  The criteria for an initial disability rating for left lower extremity radiculopathy associated with the lumbar spine disability in excess of 10 percent for the period from September 13, 2011 to July 4, 2012; in excess of 20 percent from July 5, 2012 to June 1, 2017; and in excess of 40 percent from June 2, 2017 and thereafter are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA Duties to Notify and Assist

The Veteran, through his representative, raised the issue of an inadequate VA examination in the Brief dated March 2017.  Specifically, the representative raised the issue that the VA examination was inadequate as it did not "adequately assess his condition that present both with flare ups and pain on movement.  The flare ups are productive of guarding and spasms with stiffness and 'strained movements,' with pain, not acknowledged by VA examiner prior to final adjudication, albeit, warranting a rating in excess of 20 percent."  The Board notes that the VA examination dated June 2016 indicated that the Veteran did not report flare-ups or functional impairment of the thoracolumbar spine.  However, the Veteran received a subsequent VA examination in June 2017, after an April 2017 remand by the Board requiring a new VA examination, which specifically addressed not only the presence of flare-ups, but the Veteran's reported need of a brace.  Additionally, while the June 2017 examination was not performed during a flare-up, the examiner reported that the examination is medically consistent with the Veteran's statements describing his functional loss during flare-ups.  As such, this matter was addressed and there is no prejudice to the Veteran regarding this matter.

Aside from the aforementioned issue, the Veteran has not raised any issues with the duty to notify or the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II.  Increased Rating Claims

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2017); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3 (2017).  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for the evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered.  See 38 C.F.R. § 4.40 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration must also be given to weakened movement, excess fatigability, and incoordination.  38 C.F.R. § 4.45 (2017).

A.  Low Back Strain with Degenerative Joint Disease

1.  Increased Rating

The Veteran asserts entitlement to increased evaluation for his low back strain with degenerative joint disease.

The Veteran's low back strain with degenerative joint disease is governed by and rated under Diagnostic Code 5237.  Under Diagnostic Code 5237, a higher rating of 40 percent is warranted with either forward flexion of the thoracolumbar spine to 30 degrees or less or with favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2017).  A higher rating of 50 percent is warranted with unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A maximum rating of 100 percent is warranted with unfavorable ankylosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Normal combined range of motion of the thoracolumbar spine is 240 degrees. Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  See also 38 C.F.R. § 4.71a, Plate V (2017).

For VA purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (5) (2017).

Based on the medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's low back strain with degenerative joint disease more nearly approximates the level of disability contemplated by a 40 percent or higher rating.  

VA and private treatment records are silent for any indication that the Veteran presented with either favorable or unfavorable ankylosis of the spine.

In November 2011, the Veteran underwent a VA examination.  This examination noted that the Veteran reported flare-ups of the thoracolumbar spine with functional activities.  The Veteran reported that a cough or a sneeze can aggravate his back pain.  Additionally, the Veteran reported that bending, lifting, walking, or sudden changes of position will cause pain in the back.  His lumbar spine range of motion measurements were as following:  flexion to 45 degrees, extension to 10 degrees, right lateral flexion to 15 degrees, left lateral flexion to 25 degrees, and left and right lateral rotation to 25 degrees.  Pain did not further limit the spinal range of motion.  After repetitive testing, the Veteran's range of motion remained unchanged.  The examiner stated that the Veteran had less than normal, as well as weakened, movement.  The Veteran was found to have localized tenderness to palpation.  The examiner reported that the Veteran had minimal left paraspinal tenderness without palpable spasm.  The Veteran did not have guarding or muscular spasm of the thoracolumbar spine.  The examiner reported that the Veteran did not require the use of any assistive device for ambulation.  The Veteran demonstrated normal lower extremity muscle strength.  The Veteran had no paresthesias or dysesthesias on the right lower extremity, and they were mild on the left lower extremity.  The Veteran had mild dysesthesias of the left lower extremity, involving dermatomal areas of L4/L5/S1/S2/S3.  The Veteran's right lower extremity did not demonstrate any sensory deficiencies.  The Veteran demonstrated normal deep tendon reflexes bilaterally.  The Board notes that, while the examiner's initial report indicated that he did not review the Veteran's claim file, a subsequent addendum for the same day attested that the examiner had received and reviewed the Veteran's claims file, and that there was no change in his opinion after reviewing the file.

In April 2012, the Veteran submitted a statement in which he reported persistent pain in his low back, including through his thighs bilaterally.  He reported severe pain spikes with sneezing, including crippling pain for weeks that is never truly gone.  He stated that he has learned his capacities and capabilities, but that his back pain has curbed his lifestyle.

A March 2013 lumbar spine MRI found the Veteran to have a normally aligned spine, with unremarkable preparaspinal soft tissues with degenerative disc disease at L4/L5 and L5/S1.  The MRI further revealed a small central posterior disc extrusion indenting the ventral surface of the thecal sac.

In an August 2013 physical therapy note, the physical therapist documented that the Veteran complained of low back pain at 4/10 prior to treatment and 2/10 after treatment.

A December 2013 MRI of the lumbar spine revealed continued degenerative changes in the lumbar spine with normal alignment.

Also in December 2013, a statement was submitted by A.W., L.C.S.W., who asserted that the Veteran was hospitalized for posttraumatic stress disorder from March 2013 until June 2013.  Beneath the statement and signature by the counselor was another statement, stating that the Veteran received back and neck treatment "during my hospitalized."  See Statement in Support of Claim, dated December 2013.  The Discharge note from the inpatient posttraumatic stress disorder treatment center listed his Axis III diagnosis of chronic pain, to include chronic back pain "per chart," there was no indication that the Veteran received treatment for his back during his stay in the inpatient rehabilitation program.  See VA Treatment Records, dated June 2013.

A VA examination performed in November 2014 revealed that the Veteran's lumbar spine range of motion was:  flexion to 65 degrees, extension to 20 degrees, right lateral flexion to 25 degrees, left lateral flexion to 30 degrees, right and left lateral rotation to 30 degrees or greater.  After repetitive testing, the Veteran's range of motion measurements were the same, with the exception of extension, which improved to 25 degrees.  The Veteran was found to have muscle guarding and muscle spasm that resulted in an abnormal gait or abnormal spinal contour.  The Veteran reported to the examiner that his back was getting worse, with back pain rated seven out of ten daily and requiring frequent changes of position, specifically after ten minutes of sitting and after five minutes of standing.  He reported flare ups that impacted function of the spine, and he stated that when he had a flare up he has to rest for at least four hours.  The examiner indicated that the Veteran regularly ambulated with assistance from a cane.  The Veteran demonstrated muscle strength at four out of a possible five in bilateral hip flexors, but all other muscles were assessed with normal strength.  There was no muscular atrophy noted.  Neurologically, the Veteran had decreased sensation on the left lower extremity to the L4/L5/S1 and L5 dermatomes, but all others sensation assessments were normal.  He was found to have normal lower extremity deep tendon reflexes bilaterally.

VA treatment records from January 2016 for back pain report that the Veteran had steady gait without ataxia.  The provider indicated that the Veteran's demeanor was inconsistent with the level of pain reported. The provider stated that there was no noted grimace, wince, or difficulty with ambulation and movement this visit was uncompromised.  However, the provider noted that the Veteran presented with a mild limp.  A treatment note from VA neurology in March 2016 noted normal strength and intact light touch sensation throughout.  The Veteran also demonstrated intact and symmetric reflexes throughout with normal gait.  In April 2016, the disability determining official with Social Security pointed to these instances in the assessment to limit the Veteran to light work, lifting no more than 20 pounds occasionally and 10 pounds frequently.

In June 2016, the Veteran was again seen by VA neurology for a checkup.  The neurology provider found that the Veteran was negative for numbness, weakness, or gait difficulty.

In the June 2016 VA examination, the Veteran's lumbar spine range of motion was assessed to be normal in all planes.  The results were unchanged after repetitive motion testing, despite pain with range of motion.  The examiner stated that the Veteran did not have ankylosis.  The examiner further reported that the Veteran did not report flare ups of the lumbar spine.  The Veteran demonstrated normal lower extremity strength without atrophy bilaterally.  The Veteran presented with normal reflexes bilaterally, no focal neurological deficits, and no motor or sensory deficits on examination.  The Veteran ambulated without an assistive device at the examination.

In the June 2017 VA examination, the Veteran's lumbar spine range of motion was:  flexion to 80 degrees, extension to 20 degrees, right and left lateral flexion 20 degrees bilaterally, and right and left lateral rotation to 30 degrees bilaterally.  The examiner stated that the Veteran did not have ankylosis.  The Veteran did not demonstrate any muscle spasm or local tenderness.  He had guarding, but it did not result in an abnormal gait or contour.  He demonstrated normal muscle strength throughout bilateral lower extremities, with the exception of bilateral hip flexion which was assessed at four out of a possible five, normal reflexes and sensation bilaterally.  He occasionally used a brace for gait and mobility.

Based upon the evidence of record, the preponderance of the evidence is against a finding that the Veteran's lumbar strain with degenerative joint disease more nearly approximates the level of severity contemplated by a 40 percent or higher rating.  There is no medical evidence of either favorable ankylosis of the thoracolumbar spine as the Veteran demonstrated the ability to flex, extend, laterally flex, and rotate his thoracolumbar spine.  Furthermore, the June 2016 and June 2017 VA examiners specifically stated that there was no ankylosis of the spine.  In each of the Veteran's VA examination, the Veteran demonstrated forward flexion of the lumbar spine in excess of 60 degrees.  Therefore, a disability rating in excess of 20 percent is not warranted.

Consideration has also been given to the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 and the holding in DeLuca, as raised by the Veteran, via his representative, in the November 2012 statement filed in lieu of VA Form 646.  However, an increased evaluation for the Veteran's spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the 20 percent disability rating.  In this regard, the Board observes that the Veteran complained of decreased ability to perform skills such as bending, lifting, walking, and sudden changes of position.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  See Mitchell, 25 Vet. App. 33, 43. 

Additionally, the September 2011 VA examiner noted that the Veteran had functional loss/impairment after repetitive use in the form of pain on movement, but that he did not have any additional limitation of range of motion after repetitive use.  The June 2016 and June 2017 examiner noted that after repetitive use, the Veteran did not demonstrate pain, weakness, fatigability, or incoordination significantly limiting functional ability with repeated use over time.  Thus, his disability picture does not more nearly approximate favorable ankylosis or limitation of lumbar spine flexion less than 30 degrees.

The spine codes permit evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).

The following relevant rating applies to intervertebral disc syndrome, Diagnostic Code 5243, based on incapacitating episodes: 

40 percent for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; 60 percent for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2017). 

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2017).

In this case, the Board finds that a higher evaluation is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).  

The Board notes that the VA examination in November 2014 noted that the Veteran has intervertebral disc syndrome with incapacitated episodes lasting six weeks out of the prior 12 months.  The Board notes, however, that the evidence of record is silent for any prescription for bedrest of any length throughout the period on appeal.  See VA Treatment Records, dated March 2011 through October 2016.  Diagnosis and treatment by history is insufficient for this rating.  As the requirement for a compensable rating until 38 C.F.R. § 4.71a, Diagnostic Code 5243 requires bedrest prescribed by a physician, and there is no evidence of such a prescription, the Board finds that rating under this section is not necessary in this case.  See Brief dated October 2014 (specifically addresses the possible alternative rating on this issue); see also 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).

The VA examination in June 2016 asserted that the Veteran did not have evidence of intervertebral disc syndrome.  Although the VA examination in June 2017 found that the evidence demonstrated that the Veteran did have intervertebral disc syndrome, there were no incapacitating episodes noted.  As such, the Veteran does not warrant an increased rating under Diagnostic Code 5243.  See Brief dated October 2014 (specifically addresses the possible alternative rating on this issue); see also 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is inapplicable.  38 C.F.R. § 4.3 (2017).  For these reasons, the claim is denied.

2.  Extraschedular Consideration

The Veteran, via his representative, raised the issue of extraschedular consideration in the November 2012 statement in lieu of VA Form 646.  As such, the Board has also considered whether the Veteran is entitled to referral for extraschedular consideration for his lumbar spine degenerative disc disease.  Thun v. Peake, 22 Vet. App. 111 (2008).  Such referral is appropriate when the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are considered inadequate.  Id. at 115.  In such a case, the Board must consider whether there is evidence of other such factors as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  If such evidence is present, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Director of Compensation Service.  38 C.F.R. § 3.321(b)(1) (2017).  Otherwise, the schedular evaluation is considered adequate and referral is not required.  Thun v. Peake, 22 Vet. App. 111, 118-19 (2008).

Here, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular evaluations inadequate during the rating period on appeal.  The full scope of the Veteran's symptoms, including back pain and decreased mobility, have been properly accounted for, and the criteria for the disability rating assigned herein more than reasonably describe the Veteran's disability level and symptomatology during the rating period.  Further, the Board observes that higher schedular ratings are available for the Veteran's disability.  However, the facts do not indicate that the Veteran's disability picture warrants a higher rating.  As the rating criteria reasonably describe the Veteran's disability and symptomatology, it is not necessary to consider whether his disability causes marked interference with employment or periodic hospitalizations.  As such, the schedular evaluation is adequate, and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2017).

B.  Lower Extremity Radiculopathy Associated with the Lumbar Spine Disability

The Board next turns its attention to the Veteran's right and left lower extremity radiculopathy claims.  The Veteran asserts that increased initial evaluations of his radiculopathy disability rating throughout the period on appeal are warranted.

The Veteran's lower extremity radiculopathy has been rated under Diagnostic Code 8520 for rating impairment of the sciatic nerve.  38 C.F.R. § 4.124(a) (2017).  Per this Diagnostic Code, a 10 percent rating is assigned for mild incomplete paralysis; a 20 percent rating is assigned for moderate incomplete paralysis; a 40 percent rating is assigned for moderately severe incomplete paralysis; and a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).  An 80 percent rating is assigned for "complete" paralysis, where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  Id.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124(a) (2017).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

1.  Right Lower Extremity Radiculopathy Associated with the Lumbar Spine Disability Increased Ratings

a.  April 30, 2012 until June 1, 2017

The Board first turns its attention to the Veteran's disability rating for his right lower extremity radiculopathy for the time period from April 30, 2012 until June 1, 2017.

The Veteran contends entitlement to an initial disability rating in excess of 20 percent during this time period.

In April 2012, the Veteran submitted a statement in which he stated that he had persistent back pain that spread through his thighs on both the left and the right.  He reported that he increased pain with sneezing that lasts weeks, but is never truly gone.  He stated that he has learned to live with the pain, and what his capacities and capabilities are in light of this pain.

At a July 2012 VA examination, the Veteran reported radiating pain from the low back into the lower extremities ten out of ten bilaterally.  He stated that this pain was daily in occurrence and that it was intermittently sharp with times of numbness.  The examiner indicated that the Veteran had moderate, incomplete paralysis of the sciatic nerve bilaterally.  The examiner further indicated that the Veteran had moderate constant pain and severe intermittent pain in the lower extremities bilaterally.  Mild paresthesia and moderate numbness in bilateral lower extremities was reported bilaterally.  Upon assessment, the Veteran demonstrated normal strength without atrophy in his bilateral lower extremities.  His reflexes were normal with normal sensation to L2 and L3/L4 dermatomes bilaterally.  However, he demonstrated decreased sensation to the L4/L5/S1 and L5 dermatomes.  The Veteran presented with antalgic gait, with the right lower extremity demonstrating greater gait abnormality than the left lower extremity.  No assistive device was utilized for his gait.

At the November 2014 VA examination, the examiner found that the Veteran had mild radiculopathy of the right lower extremity.  The examiner specifically indicated that the Veteran had moderate constant pain of bilateral lower extremities and mild intermittent pain to the right lower extremity.  The Veteran also presented with mild paresthesia and dysesthesia to the right lower extremity but reported moderate numbness in bilateral lower extremities. No specific dermatomal sensation abnormalities were noted in the right lower extremity upon assessment.  The Veteran presented with normal lower extremity reflexes and no muscular atrophy.  Functionally, he ambulated with a cane regularly.  

December 2015 VA treatment records report that the Veteran had steady gait without noted grimace, wince, or difficulty with ambulation or movement.

The VA examination in June 2016 revealed that the Veteran had no current evidence of radiculopathy.  The examiner reported that radiculopathy had resolved and was no longer an active issue.  The examiner supported his assessment by laying forth the medical requirement that pain along a nerve root be accompanied by neurological symptoms, such as paresthesia, hypoesthesia, anesthesia, motor loss, and pain.  The examiner found that the Veteran had normal strength throughout his lower extremities without atrophy bilaterally.  He had normal reflexes and normal sensation bilaterally.

During an October 2016 neurology visit, the Veteran demonstrated normal muscle bulk and tone, normal strength, and intact sensation to light touch.  

While the Board notes that the VA examination in June 2016 indicates that the Veteran's radiculopathy had resolved, the Board finds that this exam has less probative weight than that of the July 2012 examination.  The June 2016 examination merely asserts that there are not symptoms consistent with radiculopathy, whereas the July 2012 examination addresses each possible complication associated with specific nerves, indicating the severity of each of those symptoms.  Both examinations involved an in-person assessment, but the July 2012 examination took into consideration sensation, constant pain, intermittent pain, and dysesthesias.  As such, the Board finds that the July 2012 examination more closely embodies the Veteran's disability picture during the rating period on appeal and affords it greater probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board has also considered the Veteran's statements concerning his persistent pain through his lower back and his left and right thighs.  See Correspondence, dated April 2012.  While the Veteran is competent to testify to his symptoms and the movements that exacerbate them, he has not demonstrated sufficient expertise to specifically determine the cause or extent of nerve damage.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the Board affords these statements limited probative weight.

Upon review of the above, the Board finds that the initial rating of 20 percent is appropriate for the Veteran's ability.  The July 2012 VA examination found that the Veteran had moderate incomplete paralysis of the sciatic nerve bilaterally.  This opinion was provided by an examiner who was specifically looking at nerve dysfunction, performed specific tests to determine the function of each individual nerve, and supported his findings by the results of an in-person evaluation and interview of the Veteran.  While the November 2014 examiner found that the Veteran demonstrated mild radiculopathy of the right lower extremity, only, he further noted that the Veteran utilized a cane for mobility, presenting with mild paresthesia/dysesthesia to the right lower extremity but reporting moderate numbness with bilateral lower extremities.  As such, the Veteran's disability required the use of medication coupled with certain lifestyle changes.  Accordingly, the Board finds that the Veteran's disability picture during the rating period in question is best embodied in the rating criteria reflective of moderate incomplete paralysis, thereby warranting a 20 percent disability rating.

In offering this conclusion, the Board is cognizant that a higher disability rating is available per the criteria for Diagnostic Code 8520.  However, the evidence of record is not indicative of such impairment, as it does not appear that the Veteran has moderately severe incomplete paralysis.  The Veteran consistently presented without muscular atrophy during examination and assessment.  The VA examination in July 2012 demonstrated no need for an assistive device, as well as a history of normal gait.  While the Veteran was found to regularly use a cane for ambulation during the November 2014 examination, treatment records during this time revealed normal gait without mention of an assistive device.  The June 2016 VA examination did not reveal any abnormality of movement related to radiculopathy.  As such, the Board finds that the Veteran's disability picture is best embodied in the criteria for a 20 percent disability rating throughout the rating period on appeal.


b.  June 2, 2017 and Thereafter

The Board now turns its attention to the Veteran's disability rating for his right lower extremity radiculopathy for the time period from June 2, 2017 and thereafter.

The Veteran contends entitlement to a disability rating in excess of 40 percent during this time period.

The Veteran underwent a VA examination in June 2017.  The Veteran reported that he had severe pain with his left side worse than his right.  He further reported that the pain was worse when standing and walking for long periods of time.  The pain travelled down his leg with burning and tingling.  The examiner assessed the Veteran to have severe radiculopathy of the nerve roots associated with the sciatic nerve, in bilateral lower extremities, with severe intermittent pain and paresthesias bilaterally.  The examiner's objective assessments revealed no muscular atrophy, normal sensation, and normal reflexes bilaterally.  The Veteran presented with normal muscle bulk, normal muscle tone, and a stable, narrow-based gait.

Upon review of the above, the Board finds that the current rating for the above time period of 40 percent best represents the Veteran's disability.  Throughout the entire rating period on appeal, the Veteran's disability manifested by severe intermittent pain and paresthesias bilaterally.  The VA examiner in June 2017 found that the Veteran had severe radiculopathy associated with the sciatic nerve, to include severe intermittent pain and paresthesia bilaterally.  The Veteran's pain causes limitation on his lifestyle, including limitations on his ability to stand and walk for extended periods of time.  However, the Veteran was found to have normal muscle bulk and tone and the evidence does not indicate that he presented with muscular atrophy.  Accordingly, the Board finds that the Veteran's disability picture during the rating period noted above is best embodied in the rating criteria reflective of moderately severe incomplete paralysis, thereby warranting a 40 percent disability rating.

In offering this conclusion, the Board is cognizant that a higher disability rating is available per the criteria for Diagnostic Code 8520.  However, the evidence of record is not indicative of such impairment, as it does not appear that the Veteran demonstrated any muscular atrophy upon assessment.  Additionally, during this time period, the Veteran demonstrated normal muscle tone and a stable, narrow-based gait.  As such, the Board finds that the Veteran's disability picture is best embodied in the criteria for a 40 percent disability rating throughout the period noted above.

2.  Left Lower Extremity Radiculopathy Associated with the Lumbar Spine Disability

a.  September 13, 2011 to July 4, 2012

The Board turns its attention to the Veteran's disability rating for his left lower extremity radiculopathy for the time period from September 13, 2011 until July 4, 2012.

The Veteran contends entitlement to a disability rating in excess of 10 percent during this time period.

The Veteran underwent a VA examination in November 2011.  The examiner found that the Veteran had mild radiculopathy in the left lower extremity, considering mild paresthesias and dysthesias as the only radicular symptoms.  Specifically , the examiner found that the left L4/L5/S1/S2/S3 nerve roots, corresponding to the sciatic nerve, were affected.  The examiner found that there was no muscular atrophy and the Veteran presented with normal lower extremity strength, reflexes, and normal sensation throughout bilateral lower extremities.  The examiner did not indicate that there was any evidence of gait abnormality and the examiner noted that the Veteran did not utilize a device for mobility on a regular basis.

In April 2012, the Veteran submitted a statement in which he stated that he had persistent back pain that spread through his thighs on both the left and the right.  He reported that he has increased pain with sneezing that lasts weeks, but is never truly gone.  He stated that he has learned to live with the pain, and what his capacities and capabilities are in light of this pain.

Upon review of the above, the Board finds that the current initial rating of 10 percent is warranted for the Veteran's ability.  The November 2011 VA examination found that the Veteran had mild incomplete paralysis of the sciatic nerve of the left lower extremity.  The examination revealed normal strength, reflexes and sensation in bilateral lower extremities.  Additionally, the Veteran was able to ambulate without an assistive device, and there is no evidence of use of an assistive device.  Accordingly, the Board finds that the Veteran's disability picture during the rating period in question is best embodied in the rating criteria reflective of mild and incomplete paralysis, thereby warranting the current 10 percent disability rating.

In rendering this decision, the Board has considered the Veteran's statement that he had persistent back pain that spread through his left and right thighs.  While the Veteran is competent to testify as to his symptoms, their perceived intensity, and what activities they coincide with, he is not competent to testify as to the anatomical cause of these symptoms, or to accurately determine the severity of the medical cause.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999).  As such, the Board affords his statement limited probative weight.

The VA examiner assessed the Veteran to have mild radiculopathy associated with the left lower extremity's sciatic nerve roots.  See VA Examination, dated November 2011.  The examiner supported this with assessment of type and quality of movement, sensation, and strength of the lower extremities associated with specific nerves and nerve roots.  This examination and assessment were performed by a licensed medical professional, making him competent to opine as to the cause of the Veteran's symptoms and the extent to which the Veteran's radiculopathy is involved, and which nerve is affected.  There is no evidence that the examiner is not credible in his assessment.  The assessment and opinion were based upon the review of the case file, in person assessment of the Veteran.  The examiner also considered the Veteran's subjective statements and history of function.  As such, the Board affords this opinion significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In offering this conclusion, the Board is cognizant that a higher disability rating is available per the criteria for Diagnostic Code 8520.  However, the evidence of record is not indicative of such impairment, as it does not appear that the Veteran has moderate incomplete paralysis of the sciatic nerve.  The VA examination of November 2011 demonstrated normal lower extremity strength, sensation, and reflexes, as well as normal gait.  As such, the Board finds that the Veteran's disability picture is best embodied in the criteria for a 10 percent disability rating throughout the rating period on appeal.

b.  July 5, 2012 to June 1, 2017

The Board next turns its attention to the Veteran's disability rating for his left lower extremity radiculopathy for the time period from July 5, 2012 until June 1, 2017.

The Veteran contends entitlement to a disability rating in excess of 20 percent during this time period.

The Veteran underwent VA examinations on July 2012, November 2014, and June 2016.  The July 2012 examination revealed that the Veteran had moderate, incomplete paralysis of the sciatic nerve bilaterally.  The Veteran reported moderate constant pain and severe intermittent pain in the lower extremities bilaterally.  Mild paresthesia and moderate numbness in bilateral lower extremities were reported bilaterally.  Upon assessment, the Veteran demonstrated normal strength without atrophy in his bilateral lower extremities.  His reflexes were normal with normal sensation to L2 and L3/L4 dermatomes bilaterally.  However, he demonstrated decreased sensation to the L4/L5/S1 and L5 dermatomes.  The Veteran presented with antalgic gait, with the right lower extremity demonstrating greater pain than the left lower extremity.  No assistive device was utilized for his gait.

In November 2014 VA examination, the Veteran was assessed with moderate radiculopathy of the left lower extremity.  He had moderate constant pain of bilateral lower extremities and moderate intermittent pain to the left lower extremity.  The Veteran also presented with moderate paresthesia and dysesthesia to the left lower extremity.  Specifically, he had decreased sensation to the L4/L5/S1 and L5 dermatomes in the left lower extremities.  He presented with normal lower extremity reflexes and no muscular atrophy.  His lower extremity strength was normal, with the exception of bilateral hip flexion, which was rated at four out of a possible five.  Functionally, he ambulated with a cane regularly.

The VA examination in June 2016 revealed that the Veteran had no current evidence of radiculopathy.  The examiner revealed that radiculopathy had resolved and was no longer an active issue.  The examiner supported his assessment by laying forth the medical requirement that pain along a nerve root be accompanied by neurological symptoms, such as paresthesia, hypoesthesia, anesthesia, motor loss, and pain.  The examiner found that the Veteran had normal strength throughout his lower extremities without atrophy bilaterally.  He had normal reflexes and normal sensation bilaterally.

Medical treatment records during this time are silent for the presence of moderately severe radiculopathy or moderately severe paralysis of the sciatic nerve.  See VA Treatment Records, dated July 2012 through October 2016.  The records specifically find that the Veteran had steady gait without noted grimace, wince, or difficulty with ambulation or movement.  See VA Treatment Records, dated December 2015.  He also demonstrated normal muscle bulk and tone, normal strength, and intact sensation to light touch.  See VA Treatment Records, dated October 2016.

Upon review of the above, the Board finds that the current initial rating of 20 percent is warranted for the Veteran's ability for the July 5, 2012 to June 1, 2017.  The July 2012 and November 2014 VA examinations found that the Veteran had moderate incomplete paralysis and radiculopathy of the sciatic nerve of the left lower extremity.  The examinations revealed normal to minimally decreased strength and normal reflexes in bilateral lower extremities.  Additionally, the Veteran was able to ambulate without an assistive device, and there is no evidence of use of an assistive device.  However, decreased sensation to the left lower extremity was noted, specifically during the July 2012 and November 2014 VA examinations.  Accordingly, the Board finds that the Veteran's disability picture during the rating period in question is best embodied in the rating criteria reflective of moderate and incomplete paralysis, thereby warranting the current 20 percent initial disability rating.

In making this decision, the Board has considered each of the VA examiner's assessments and opinions.  The examiners were both licensed medical professionals, making them competent to assess and determine the severity of the Veteran's radicular impairments.  There is no evidence that they were not credible.  The VA examiners of the July 2012 and November 2014 examinations were both based upon in-person examination, considered the subjective statements of the Veteran, and considered the entire claims file.  They also provided specific assessments of quality of sensation and pain, and assessment of individual and specific nerve roots associated with the sciatic nerve.  As such, the Board assigns great probative weight to these VA examinations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board has considered the VA examination in June 2016, in which the examiner opined that the Veteran had no symptoms of radiculopathy.  The examiner is a licensed professional, competent to provide an assessment and opinion as to the Veteran's function and severity of involvement.  There is no evidence that the examiner lacks credibility.  However, the Board notes that the examiner's assessment that there was no current evidence of radiculopathy is inconsistent with the rest of the evidence of record, which demonstrates decrease in sensation and increase in specific pain patterns associated with sciatic nerve radiculopathy.  See VA Examinations, dated July 2012 and November 2014.  Additionally, the examiner noted that the Veteran did not complain about flare ups, nor did he report functional loss or impairment due to the thoracolumbar spine.  This is in direct conflict not only to the July 2012 and November 2014 VA examinations, but is also in conflict of the Veteran's treatment records, which demonstrate a history of low back pain sufficient to request medical treatment.  See VA Examinations, dated July 2012, November 2014; VA Treatment Records, dated August 2016-May 2017.  As this opinion is inconsistent with the evidence of record, and the Veteran's statements of his own condition afforded during his treatment and other VA examinations, the Board affords this decision limited probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In offering this conclusion, the Board is cognizant that a higher disability rating is available per the criteria for Diagnostic Code 8520.  However, the evidence of record is not indicative of such impairment, as it does not appear that the Veteran has moderately severe incomplete paralysis of the sciatic nerve.  The VA examinations of July 2012, November 2014, and June 2016 assessed the Veteran to demonstrate normal to minimally diminished lower extremity strength and normal reflexes, despite demonstrating decreased sensation to the left lower extremity.  The treatment records reveal a normal and steady gait, as does the July 2012 VA examination.  While the VA notes that the VA examination of November 2014 found that the Veteran utilized a cane, there was no evidence that the Veteran's gait was significantly abnormal or unsteady with the use of the cane.  As such, the Board finds that the Veteran's disability picture is best embodied in the criteria for a 20 percent disability rating throughout the rating period on appeal outlined above.

c.  June 2, 2017 and Thereafter

The Board first turns its attention to the Veteran's disability rating for his left lower extremity radiculopathy for the time period from July 2, 2017 and thereafter.

The Veteran contends entitlement to a disability rating in excess of 40 percent during this time period.

The Veteran underwent a VA examination in June 2017.  The examiner assessed the Veteran to have severe radiculopathy in bilateral lower extremities, with severe intermittent pain and paresthesias bilaterally.  The examiner's objective assessments revealed no muscular atrophy, normal sensation, and normal reflexes bilaterally.  Upon examination, the Veteran demonstrated normal lower extremity strength, with the exception of bilateral hip flexors, which were measured at four out of a possible five.  The examiner found that the Veteran had no muscle spasm in the back and that, while he had guarding, it did not result in abnormal gait or abnormal spinal contour.

There is no evidence in treatment records during this time that the Veteran demonstrated marked muscular atrophy, as required by 38 C.F.R. § 4.124a, Diagnostic Code 8520 for a rating of 60 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).

Upon review of the above, the Board finds that the current initial rating of 40 percent is warranted for the Veteran's ability.  The June 2017 VA examination found that the Veteran had severe incomplete paralysis of the sciatic nerve of the left lower extremity.  However, no atrophy was noted upon examination.  The examination revealed normal reflexes and sensation in bilateral lower extremities.  The examiner did not note abnormal or unstable gait upon examination.  Accordingly, the Board finds that the Veteran's disability picture during the rating period in question is best embodied in the rating criteria reflective of mild and incomplete paralysis, thereby warranting a 40 percent disability rating.

The VA examiner assessed the Veteran to have severe incomplete paralysis of the sciatic nerve of the left lower extremity.  See VA Examination, dated June 2017.  The examiner supported this with assessment of type and quality of sensation and pain of the lower extremities associated with specific nerves and nerve roots.  This examination and assessment were performed by a licensed medical professional, making him competent to opine as to the cause of the Veteran's symptoms and the extent to which the Veteran's radiculopathy is involved, and which nerve is affected.  There is no evidence that the examiner is not credible in his assessment.  The assessment and opinion were based upon the review of the case file, in person assessment of the Veteran.  The examiner also considered the Veteran's subjective statements and history of function.  As such, the Board affords this opinion significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In offering this conclusion, the Board is cognizant that a higher disability rating is available per the criteria for Diagnostic Code 8520.  However, the evidence of record is not indicative of such impairment, as it does not appear that the Veteran has severe incomplete paralysis of the sciatic nerve.  The VA examination of June 2017 demonstrated normal lower extremity strength and reflexes.  Additionally, there was no documentation of abnormal gait.  As such, the Board finds that the Veteran's disability picture is best embodied in the criteria for the current 40 percent disability rating throughout the rating period on appeal.

Extraschedular Consideration

The Veteran, via his representative, raised the issue of extraschedular consideration in the November 2012 statement in lieu of VA Form 646.  As such, the Board has also considered whether the Veteran is entitled to referral for extraschedular consideration for his right and left lower extremity radiculopathy, as secondary to his lumbar spine degenerative disc disease.  Thun v. Peake, 22 Vet. App. 111 (2008).  Such referral is appropriate when the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disabilities are considered inadequate.  Id. at 115.  In such a case, the Board must consider whether there is evidence of other such factors as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  If such evidence is present, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Director of Compensation Service.  38 C.F.R. § 3.321(b)(1) (2017).  Otherwise, the schedular evaluation is considered adequate and referral is not required.  Thun v. Peake, 22 Vet. App. 111, 118-119 (2008).

Here, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular evaluations inadequate during any portion of the rating periods on appeal. The full scope of the Veteran's symptoms, including  partial paralysis of the sciatic nerve, including numbness and pain, have been properly accounted for, and the criteria for disability ratings assigned herein more than reasonably describe the Veteran's disability level and symptomatology during each rating period.  Further, the Board observes that higher schedular ratings are available for the Veteran's disability.  However, the facts do not indicate that the Veteran's disability picture warrants a higher rating(s).  As the rating criteria reasonably describe the Veteran's disability and symptomatology, it is not necessary to consider whether the disability causes marked interference with employment or periodic hospitalizations.  As such, the schedular evaluation is adequate, and no referral is required.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).


ORDER

Entitlement to an initial evaluation in excess of 20 percent for low back strain with degenerative joint disease is denied.

Entitlement to an initial evaluation in excess of 20 percent for right lower extremity radiculopathy associated with the lumbar spine disability for the period from April 30, 2012 to June 1, 2017 and in excess of 40 percent from June 2, 2017 and thereafter is denied.

Entitlement to an initial evaluation in excess of 10 percent for left lower extremity radiculopathy associated with the lumbar spine disability for the period from September 13, 2011 to July 4, 2012; in excess of 20 percent from July 5, 2012 to June 1, 2017; and in excess of 40 percent from June 2, 2017 and thereafter is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


